DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-38 and 43-49 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (US 2021/0278703) in view of Sasaya (US 6,188,526) and further in view of Austin (US 4,834,512).

Regarding claim 36, Aschwanden (fig. 10) teaches a variable focal power optical element comprising:
a fluid-filled envelope ( V, F [0026]) having a rigid first wall (30 [0028] back wall lens), a second wall (20) opposite the first wall ( [0027] front wall) which comprises a distensible membrane (21 [0027] transparent membrane) held around its edge by a peripheral support ring (22 [0027] [0104] 21 is bonded… glue free), and a collapsible side wall (28) extending between the first and second walls (28 [0118]),  the first and second walls being coupled together in such a manner as to permit movement of the peripheral support ring towards or away from the first wall (fig. 10 [0117]), the envelope (V) being filled with a substantially incompressible fluid (F fig. 10 [0036]); at least one spacing control device (combination of 80 - 86) for controlling the spacing between the peripheral support ring or one or more regions thereof and the first wall (figs. 10, 10A [0117]);  whereby the optical element is configured so that its focal power is adjustable in use by controlling the spacing between the support ring or the one or more regions thereof and first wall (fig. 10 [0117] [0030] a focus adjustable or tunable lens).

Aschwanden (fig. 10) teaches an adjustable focal power optical element but does not explicitly disclose a port, an electronically operable injector, and an electronic control system. 
However, Aschwanden (fig. 14) teaches a port (92) for introducing more or withdrawing some of the substantially incompressible fluid (F) into or from the envelope (fig. 14 [0131]); and an electronically operable injector (21, 22, 80, 81, 90) for introducing or withdrawing fluid from the envelope (91) via the port (92 [0131]); and using an electronic control system (combination of 80 - 86) to operate the injector to control the volume of the fluid in the envelope ([0131]).
Aschwanden fig. 10 and fig. 14 are considered to be analogous to the claimed invention because they are both in the same field of adjustable focal power optical elements. Therefore, it would have been obvious to one or ordinary skill in the art to before the effective filing date of the claimed invention to have modified Aschwanden fig. 10 to incorporate the port, electronically operable injector, and electronic control system of Aschwanden fig. 14 because doing so would increase control since an arrangement of N actuators can be designed so that displacement fluid/liquid F is exactly known resulting in N different focal states or the fluid volume of the main cavity ([0131]) and it would be within the knowledge of one skilled in the art to affect a feature, structure or characteristic in connection with other embodiments whether or not explicitly described ([0101]). 

Aschwanden indicates combining the injection and compression variable focus features even though it is not explicitly described ([0101]). Aschwanden does not explicitly disclose a hybrid injection-compression variable focal power optical element.
However, Sasaya teaches a hybrid injection-compression variable focal power optical element (Col. 3 L. 39-47, Col. 10 L. 22-31, fig 6, 1 and 7 stack type piezo actuator and a temperature compensator. The piezo actuator is capable of varying the focal power through compression. The temperature compensation can vary focal power by means of injection).
	Aschwanden and Sasaya are both considered to be analogous to the claimed invention because they are both in the same field of adjustable focal power optical elements. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aschwanden to incorporate the teachings of Sasaya and provide a hybrid injection-compression variable focal power optical element. Doing so would provide a temperature compensating function for easier precision focusing (Sasaya Col. 1 L. 53-61) and permit more control (Sasaya Col. 10 L. 30).

  Aschwanden in view of Sasaya does not describe the distensible membrane being held under tension.
However, Austin teaches a distensible membrane held under tension (Austin Col. 3 L. 54-60 Clamped). 
Aschwanden, Sasaya, and Austin are all considered to be analogous to the claimed invention because they are in the same field of adjustable focal power optical elements. Therefore, it would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified Aschwanden in view of Sasaya to incorporate the teachings of Austin and for the distensible membrane to be held under tension around its edge by a peripheral support ring), as a suitable glue free connection, as sought by Aschwanden ([104]) (also see MPEP 2144.07).
_ _
Regarding claim 37, the combination of Aschwanden, Sasaya, and Austin teaches an adjustable focus but doesn’t teach that the membrane is circular. 
However, Aschwanden teaches other embodiments, figs. 2, 8, that teach a circular membrane (figs 2, 8 21).
Aschwanden, Sasaya, and Austin are all considered to be analogous to the claimed invention because they are in the same field of adjustable focal power optical elements. Therefore, it would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the combination of Aschwanden, Sasaya, and Austin with the circular membrane of Aschwanden, because as Aschwanden notes, it would be within the knowledge of one skilled in the art to affect a feature, structure or characteristic in connection with other embodiments whether or not explicitly described ([0101]) (also see MPEP 2144.04(IV)(B)).  
_ _
Regarding claim 38, the combination of Aschwanden, Sasaya, and Austin teaches an adjustable focal power optical element as claimed in claim 36, and Aschwanden further teaches wherein the peripheral support ring is rigid (fig. 2, 22 [0104] mostly rigid, the embodiment of fig. 10 includes the features of the embodiment from fig. 2 [0114]).
_ _
	Regarding claim 43, the combination of Aschwanden, Sasaya, and Austin teaches an adjustable focal power optical element as claimed in claim 36, but does not teach the port formed in the first wall at a location adjacent the side wall. 
However, Aschwanden in another embodiment, fig. 5, does teach the port formed in the first wall at a location adjacent the side wall (27, 62 [0107] the conduit passing through first wall is the port). 
Aschwanden, Sasaya, and Austin are all considered to be analogous to the claimed invention because they are in the same field of adjustable focal power optical elements. Therefore, it would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the combination of Aschwanden, Sasaya, and Austin to incorporate the port formed in the first wall at a location adjacent the side wall of Aschwanden (fig. 4, 5). Doing so establishes a liquid connection between integrated and external liquid reservoirs ([0107]) and would be within the knowledge of one skilled in the art to affect a feature, structure or characteristic in connection with other embodiments whether or not explicitly described ([0101]). 
_ _
Regarding claim 44, the combination of Aschwanden, Sasaya, and Austin teaches an adjustable focal power optical element as claimed in claim 36, and Aschwanden fig. 14 further teaches wherein the injector comprising a reservoir (90) for holding an amount of the fluid outside the envelope (91) and a pump (combination of 80-85, 90, 92 & 21) for moving fluid between the envelope (91) and the reservoir (90) via the port (fig. 14). Motivation to combine is the same as Claim 36. 
_ _
Regarding claim 45, the combination of Aschwanden, Sasaya, and Austin teaches an adjustable focal power optical element as claimed in claim 44, and Aschwanden fig. 14 further teaches wherein the pump comprises a positive displacement pump (fig. 14 combination of 80-85, 90, 92 & 21 is a pump with a diaphragm that displaces fluid by expanding and contracting the volume of a revisor). Motivation to combine is the same as Claim 36. 
_ _
Regarding claim 46, the combination of Aschwanden, Sasaya, and Austin teaches an adjustable focal power optical element as claimed in claim 36, and Aschwanden further teaches wherein the distensible membrane is optically clear ([0034]), the first wall is formed by an optically clear rigid component having an optical outer surface ([0028]), and the fluid is a refractive fluid ([0036]).
_ _
Regarding claim 47, the combination of Aschwanden, Sasaya, and Austin teaches an adjustable focal power optical element as claimed in claim 36, but does not specifically teach the use of sensors.  However, Sasaya further teaches an optical element comprising one or more sensors (Col. 10 L. 11-21) for directly or indirectly sensing one or more of the volumes (Col. 10 L. 14-15) of fluid in the envelope, the temperature and/or pressure of the fluid (Col. 10 L. 12-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Aschwanden, Sasaya, and Austin with the sensors of Sasaya. Doing so makes it possible to possible to correctly adjust the capacity of the reservoir to absorb the refractive fluid’s volume changes (Col. 10 L. 5-10) and for the focus position to be adjusted actively, providing a more complete temperature compensation function (Col. 10 L. 27-31).
_ _
Regarding claim 48, the combination of Aschwanden, Sasaya, and Austin teaches an adjustable focal power optical element as claimed in claim 36 and an electronic control system1 (Aschwanden combination of 80-85) for operating the at least one spacing control device (Aschwanden fig. 10, 10A [0114]) and injector (Aschwanden fig. 14) to control the shape of the distensible membrane (Aschwanden [0117] [0131]).
_ _
Regarding claim 49, the combination of Aschwanden, Sasaya, and Austin teaches an adjustable focal power optical element as claimed in claim 48, and Aschwanden further teaches wherein the electronic control system is operable to reduce the spacing between the support ring/distensible membrane and the first wall for any given distension of the membrane (fig. 10 [0117]).  
_ _
	
Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (US 2021/0278703) in view of Sasaya (US 6,188,526) and further in view of Austin (US 4,834,512) in further view of Holland (US 2016.0223837).

Regarding claim 39, the combination of Aschwanden, Sasaya, and Austin teaches an adjustable focal power optical element as claimed in claim 36, and Aschwanden further teaches wherein the membrane (21) is non-circular (fig. 14). The combination of Aschwanden, Sasaya, and Austin does not teach the peripheral support ring being resiliently bendable.
However, Holland does teach a peripheral support ring being resiliently bendable. (fig 1, 50 [0013] bendable supporting member). 
Aschwanden, Sasaya, Austin, and Holland are all considered to be analogous to the claimed invention because they are in the same field of adjustable focal power optical elements. Therefore, it would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the combination of Aschwanden, Sasaya, and Austin with the peripheral support ring that is resiliently bendable of Holland. Doing so would allow a profile of the ring to change as the membrane shape changes in order to maintain and control the fidelity of the desired membrane shape (Holland [0004]).
_ _
Regarding claim 40, the combination of Aschwanden, Sasaya, Austin, and Holland teaches an adjustable focal power optical element as claimed in claim 39, and Aschwanden (figs. 10, 10A) further teaches wherein the or each spacing control device comprises an actuator (combination of 80-86) that is arranged to act on the support ring at one or more control points (80, 81) on one or more corresponding regions of the support ring (fig. 10,  80 and 81) for moving the one or more regions of the support ring towards or away from the first wall (fig. 10 [0117]). 
_ _
Regarding claim 41, the combination of Aschwanden, Sasaya, Austin, and Holland teaches an adjustable focal power optical element as claimed in claim 40,  and Aschwanden further teaches a plurality of actuators (fig. 10, 80 and 81) arranged to act on the support ring at a plurality of control points  (fig. 10,  80 and 81) that are spaced apart on the support ring for moving corresponding regions of the support ring towards or away from the first wall (fig. 10 [0117]).
_ _
Regarding claim 42, the combination of Aschwanden, Sasaya, Austin, and Holland teaches an adjustable focal power optical element as claimed in claim 41, but does not teach wherein the or each actuator is selected independently from a sliding cam actuator, a rotating cam actuator, a piston, an SMA actuator or a piezo actuator.
However, Aschwanden in other embodiments (figs. 7, 8) teach the or each actuator being a piezo actuator ([0109] [0101]).
Aschwanden, Sasaya, Austin, and Holland are all considered to be analogous to the claimed invention because they are in the same field of adjustable focal power optical elements. Therefore, it would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the combination of Aschwanden, Sasaya, Austin, and Holland to incorporate the piezo actuator of Aschwanden (figs. 7, 8) for the purpose of acting as variable spacers or compensating for thermal expansion ([0091] [0048). Doing so would, as Aschwanden suggests, be within the knowledge of one skilled in the art to affect a feature, structure or characteristic in connection with other embodiments whether or not explicitly described ([0101]).
_ _
Claims 50 - 56 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aschwanden (US 2021/0278703), Sasaya (US 6,188,526), and Austin (US 4,834,512) further in view of Bar-Zeev (US 2012/0113092).

Regarding claim 50 Aschwanden in view of Sasaya further in view of Austin teaches an adjustable focal power optical element as claimed in claim 48, but does not specifically teach the use of sensors.  However, Sasaya further teaches an optical element wherein the electronic control system comprises a plurality of sensors (Sasaya Col. 10 L. 11-21) for directly or indirectly sensing one or more of the volume of fluid in the envelope (Sasaya Col. 10 L. 14-15), and the temperature and/or pressure of the fluid (Sasaya Col. 10 L. 12-13). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Aschwanden, Sasaya, and Austin with the sensors of Sasaya. Doing so makes it possible to possible to correctly adjust the capacity of the reservoir to absorb the refractive fluid’s volume changes (Sasaya Col. 10 L. 5-10) and for the focus position to be adjusted actively, providing a more complete temperature compensation function (Sasaya Col. 10 L. 27-31).

The combination of Aschwanden, Sasaya, and Austin do not explicitly disclose the electronic control system comprising a processor and a memory. 
	However, Bar-Zeev teaches an electronic control system comprising a processor (fig 4 and 5, 210 [0087] [0092]) and a memory (fig 4 and 5, 214 [0087] [0089]).
	Aschwanden, Sasaya, and Austin and Bar-Zeev are considered analogous to the claimed invention because they are in the same field of adjustable focal power optical devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aschwanden, Sasaya, and Austin with the processor and memory of Bar-Zeev.  Doing so would be obvious, because utilizing sensor inputs, such as eye tracking for variable focal adjustments in Aschwanden ( [0119] [0110] [0113] where the eyewear has built-in sensors that monitor the eye gaze distance with optical/electrical means associated with turning and varying the lens focus), suggests the use of memory and processors in order to utilize sensor data for adjustable focal power optical devices (Sasaya Col. 10 L. 5-10, 27-31 measuring and estimating, control operation, in order to utilize sensor data); these are situations in which a memory and a processor would be used.
_ _
Regarding claim 51, the combination of Aschwanden, Sasaya, Austin, and Bar-Zeev teach an adjustable focal power optical device as claimed in claim 50, and Bar-Zeev further teaches wherein the processor (210) is operable to receive an input signal representing or corresponding to a specific focal length (figs. 4, 13) and to execute machine code stored in the memory (214 [0088]). Motivation to combine is the same as Claim 50. 
The combination of  Aschwanden, Sasaya, Austin, and Bar-Zeev  suggests using the machine code (Bar-Zeev  fig.4, 13) to operate the at least one spacing control device (Aschwanden fig. 10, 10A [0048] combination of 80 - 86) and injector (Aschwanden fig. 14 90 in combination with 81-85) to control the shape of the distensible membrane to the specific focal length (fig. 10 [0117][0030] a focus adjustable or tunable lens) based on sensor data received from the one or more sensors (Sasaya Col. 10 L. 11-21) and to control the volume of fluid in the envelope (Sasaya Col. 10 L. 27-30) to minimise the clearance between the support ring/distensible membrane and the first wall for the specific focal length (Aschwanden [0177] [0131] have the ability to minimize clearance). 
_ _
Regarding claim 52, the combination of Aschwanden, Sasaya, Austin, and Bar-Zeev teach, an adjustable focal power optical device as claimed in claim 51, wherein the sensor data includes the temperature (Sasaya Col. 10 L. 12-13) and pressure (Sasaya Col. 10 L. 12-13) of the fluid in the envelope and the spacing of the support ring or one or more regions thereof from the first wall (Aschwanden [0113] [0116] [0127] circuit, attractive force reduces distance. Electrically controlling the spacing would require adjusting a related power input which acts as a spacing measurement for the support ring for the variable focus adjuster. Aschwanden’s electronically controlled adjustable focal power optical device of fig. 10 suggests sensor data including the spacing of the support ring or one or more regions thereof from the first wall). Motivation to combine is the same as claim 50. 
_ _
Regarding claim 53, the combination of Aschwanden, Sasaya, Austin, and Bar-Zeev teach an adjustable focal power optical device as claimed in claim 51, and Sasaya further teaches wherein the sensor data further includes the volume of fluid in the envelope (Col. 10 L. 11-12). Motivation to combine is the same as claim 50. 
_ _
Regarding claim 54, the combination of Aschwanden, Sasaya, Austin, and Bar-Zeev teach the invention as described in Claim 48 and Aschwanden further teaches an article of eyewear (Aschwanden [0119] eyewear) comprising at least one variable focal power optical device as claimed in claim 48; the article of eyewear optionally being an augmented reality device (Aschwanden [0004] [0100] Augmented reality (AR) systems, particularly spectacles for VR or AR).
_ _
Regarding claim 55, the combination of Aschwanden, Sasaya, Austin, and Bar-Zeev teach an article of eyewear as claimed in claim 54,  and Bar-Zeev  further teaches the eyewear  comprising an eye-tracking system ( 134, 236) associated with the variable focal power optical device (135), the electronic control system being operable to receive a signal from the eye-tracking system that encodes an eye-position variable corresponding to a specific focal power (fig. 4, 236) and adjust the focal power of the variable focal power optical element to that specific focal power (figs. 4 and 13, 237 [0075]). The motivation to combine is the same as claim 50.
_ _
Regarding claim 56, Aschwanden teaches an AR headset ([0004]) comprising at least one group of optical elements in optical alignment with one another ([0028] container with front wall, fluid, and back wall that forms a lens providing additional refractive power); a variable focal power optical element comprising fluid-filled envelope ( fig. 10, V, F [0026] Volume) having a first wall (30 [0028] back wall lens) which is formed or supported by an inner surface of an optically clear hard lens (30 [0028] back wall lens), a second wall (20) opposite the first wall (20 [0027] front wall) which is formed by an optically clear distensible membrane (20 [0027] transparent)  held around its edge by a peripheral support ring (22 [0027]), and a collapsible side wall (28)  between the first and second walls (28 [0118]), the peripheral support ring and hard lens being coupled together in such a manner as to permit movement of the peripheral support ring towards or away from the first wall ([0117] the lens shaper 22, is pulled towards the back wall 30) and the envelope (V) being filled with a substantially incompressible refractive fluid (F [0036]); and one or more spacing control device (combination of 80 - 86) for actively controlling the spacing between the peripheral support ring, or one or more regions thereof, and the first wall (fig. 10, 10A [0117]); whereby the focal power of the at least one variable focal power optical element within the group is adjustable by controlling the spacing between its support ring or the one or more regions thereof and the first wall (fig. 10, 10A [0117]).

Aschwanden in the embodiment of fig. 10, fails to teach there being at least two variable focal power optical elements.
However, Aschwanden in a different embodiment teaches there being at least two variable focal power optical elements ([0080] a second lens having an adjustable focal length).
Aschwanden fig. 10 and Aschwanden are both considered to be analogous to the claimed invention because they are in the same field variable focus optical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aschwanden fig. 10 to incorporate the teachings of Aschwanden and provide at least two variable focal power optical elements. As Aschwanden suggests, it would be within the knowledge of one skilled in the art to affect a feature, structure or characteristic in connection with other embodiments whether or not explicitly described ([0101]). Doing so would allow a virtual object to appear in-focus as if they were a real object being actually and directly viewed through the lenses (Bar-Zeev [0134]).

Aschwanden fails to teach at least one port for introducing more or withdrawing some of the substantially incompressible refractive fluid into or from the envelope, at least one electronically operable injector for introducing or withdrawing fluid into or from the envelopes of the at least one variable focal power optical element of the group of optical elements via the port; and an electronic control system for operating the electronically operable injector to control the shape of the distensible membrane of the at least one hybrid injection-compression variable focal power optical element
However Aschwanden fig. 14 teaches at least one port (92) for introducing more or withdrawing some of the substantially incompressible fluid (F) into or from the envelope ([0131]), at least one electronically operable injector (fig. 14 21, 22, 80, 81, 90) for introducing or withdrawing fluid into or from the envelopes (91) of the at least one variable focal power optical element of the group of optical elements via the port (92 [0131]); and an electronic control system (combination of 80 - 86) for operating the electronically operable injector to control the shape of the distensible membrane of the at least one variable focal power optical element (fig. 14 [0131][0033]).
Aschwanden fig. 10 and fig. 14 are considered to be analogous to the claimed invention because they are both in the same field of adjustable focal power optical elements. Therefore, it would have been obvious to one or ordinary skill in the art to before the effective filing date of the claimed invention to have modified Aschwanden fig. 10 to incorporate at least one port for introducing more or withdrawing some of the substantially incompressible fluid into or from the envelope, at least one electronically operable injector for introducing or withdrawing fluid into or from the envelopes of the at least one variable focal power optical element of the group of optical elements via the port; and an electronic control system for operating the electronically operable injector to control the shape of the distensible membrane of the at least one variable focal power optical element, because it would provide more control with an arrangement of N actuators being designed so that displacement fluid/liquid F is exactly known resulting in N different focal states or the fluid volume of the main cavity 91 and thus the curvature of the area 23 of the membrane 21 can be adjusted by controlling the effective volumes of the individual reservoirs 90 ([0131]) and it would be within the knowledge of one skilled in the art to affect a feature, structure or characteristic in connection with other embodiments whether or not explicitly described ([0101]). 

Aschwanden indicates combining the injection and compression variable focus features even though it is not explicitly described ([0101]). Aschwanden does not explicitly disclose a hybrid injection-compression variable focal power optical element.
However, Sasaya teaches a hybrid injection-compression variable focal power optical element (Col. 3 L. 39-47, Col. 10 L. 22-31 fig 6, 1, 7 stack type piezo actuator and a temperature compensator. The piezo actuator is capable of varying the focal power through compression. The temperature compensation can vary focal power by means of injection).
	Aschwanden and Sasaya are both considered to be analogous to the claimed invention because they are both in the same field of adjustable focal power optical elements. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aschwanden to incorporate the teachings of Sasaya and provide a hybrid injection-compression variable focal power optical element. Doing so would provide a temperature compensating function for easier precision focusing (Sasaya Col. 1 L. 53-61) and permit more control (Sasaya Col. 10 L. 30).

Aschwanden in view of Sasaya does not describe the distensible membrane being held under tension.
However, Austin teaches a distensible membrane held under tension (Austin Col. 3 L. 54-60 Clamped). 
Aschwanden, Sasaya, and Austin are all considered to be analogous to the claimed invention because they are in the same field of adjustable focal power optical elements. Therefore, it would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified Aschwanden in view of Sasaya to incorporate the teachings of Austin and for the distensible membrane to be held under tension around its edge by a peripheral support ring), as a suitable glue free connection, as sought by Aschwanden ([104]) (also see MPEP 2144.07).

The combination of Aschwanden, Sasaya, and Austin does not teach a waveguide interposed therebetween the at least two variable focal power optical elements for displaying a virtual image.
However, Bar-Zeev teaches a waveguide (fig. 2a 112) interposed between two variable optical elements (116, 118 [0056]) for displaying a virtual image (Bar-Zeev [0061]).
Aschwanden, Sasaya, and Austin and Bar-Zeev are considered to be analogous to the claimed invention because they are in the same field of adjustable focal power eyewear. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Aschwanden, Sasaya, and Austin to incorporate the waveguide interposed between the lenses of Bar-Zeev. Doing so would allow each eye to have its own micro display that can display the same image in both eyes or different images in the two eyes (Bar-Zeev [0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN ALEXANDER MCDOWELL whose telephone number is (571)272-8309. The examiner can normally be reached M-F 8:30- 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 5712703691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. M./
Examiner, Art Unit 2872                                                                                                                                                                                         
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/18/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note regarding claim 48: “an” electronic control system for claim 48 is interpreted as a different electronic control system than the one at the end of claim 36 which only concerned the injector.